People v Watkins (2019 NY Slip Op 05315)





People v Watkins


2019 NY Slip Op 05315


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND WINSLOW, JJ. (Filed June 28, 2019.) 


MOTION NOS. (475-476/05) KA 02-02082.KA 03-00073.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT, 
vJUDSON WATKINS, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
THE PEOPLE OF THE STATE OF NEW YORK, PLAINTIFF-RESPONDENT,
vJUDSON WATKINS, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.